DETAILED ACTION
The amendment filed on 10/20/2022 has been entered and fully considered. Claims 138-172 are pending. Claims 138-155 and 164-169 have been withdrawn from consideration. Claims 156-163 and 170-172 are considered on merits, of which claim 156 and 158 are amended, and Claims 170-172 are newly added.

Response to Amendment
In response to amendment, the examiner maintains 112(b) rejection to claim 159 and maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 159 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 159 recites phrase “leverage metric” and “leverage condition” without specifically defining its meaning which renders the claim unclear and indefinite. Although the specification [0015][0016][0084][0088] recite the phrase “leverage metric” and “leverage condition”, the specification does not specifically define the meaning of “leverage metric” and “leverage condition”, which renders the claim unclear and indefinite, since it is not apparent as to what leverage metric” and “leverage condition” is recited in the claim.  
For example, the specification recites “According to embodiments of the disclosure, "leverage" may generally refer to the amount of influence that a strain has on the output of a predictive model ( e.g., the predicted performance), including the effect on error in the predictive ability of the model. According to embodiments of the disclosure, if the leverage metric for the modified prediction function with respect to a first candidate outlier organism satisfies the leverage condition, such embodiments may use the modified prediction function as the prediction function” (par [0016]). Here, the specification only recites the phrase “leverage metric” and “leverage condition” without specifically defining the meaning of the phrases.
The Applicants are respectfully referred to the following excerpt from MPEP:

"§2171 Two Separate Requirements for Claims Under 35 U.S.C. 112, Second
Paragraph:

The second paragraph of 35 U.S.C. 112 is directed to requirements for the claims:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

There are two separate requirements set forth in this paragraph:
		(A)	the claims must set forth the subject matter that applicants regard as their
	invention; and
	(B)	the claims must particularly point out and distinctly define the metes and
bounds of the subject matter that will be protected by the patent grant.

The first requirement is a subjective one because it is dependent on what the
applicants for a patent regard as their invention. The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite - i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process.

The inquiry during examination is patentability of the invention as applicant regards it. If the claims do not particularly point out and distinctly claim that which applicants regard as their invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). If a rejection is based on 35 U.S.C. 112, second paragraph, the examiner
should further explain whether the rejection is based on indefiniteness or on the failure to claim what applicants regard as their invention. Ex parte Ionescu, 222 USPQ 537, 539 Bd. App. 1984)" 

Furthermore:

"§2172   Subject Matter Which Applicants Regard as Their Invention:

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid
infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)."

In this case "the language of the claims is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement", and thus the rejection under 35 U.S.C. 112(b), is appropriate.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 156-158, 160, 162-163, 170 and 172 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farhan et al. (IEEE, 2013) (Farhan).
Regarding claim 156, Farhan discloses one or more non-transitory computer-readable media storing instructions for improving performance of an organism with respect to a phenotype of interest at a second scale based upon observed performance of organisms at a first scale smaller than the second scale, wherein the instructions, when executed by one or more computing devices, cause at least one of the one or more computing devices to:
a. access a prediction function, wherein the prediction function is based at least in part upon the relationship of second scale performance data to first scale performance data (Fig. 1, Eqn. 1, page 2, par 3, 4), the first scale performance data is based at least in part upon a first scale statistical model and observed first performance of one or more first organisms at a first scale (page 5, par 1), the first scale statistical model represents organism features at the first scale, and the second scale performance data represents observed second performance of one or more second organisms at a second scale larger than the first scale (Fig. 1, page 5, par 2); and
b. apply the prediction function to one or more test organisms at the first scale to generate second scale predicted performance data for the one or more test organisms at the second scale (Fig. 1, page 2, par 3, 4).
Farhan teaches that xip in Eq 1 are variables in the bioprocess. xip can be small scale or large scale (page 2, par 4). Farhan teaches that “the general problem statement that can be defined for the scale-up” in Fig. 1, Eq 3 & 4, “where the subscripts L and S are used for large and small scale data respectively” (page 2, par 4). Thus, Farhan teaches 
a. access a prediction function, wherein the prediction function is based at least in part upon the relationship of second scale performance data to first scale performance data (Fig. 1, Eqn. 1, page 2, par 3, 4), the first scale performance data is based at least in part upon a first scale statistical model and observed first performance of one or more first organisms at a first scale (page 5, par 1), the first scale statistical model represents organism features at the first scale, and the second scale performance data represents observed second performance of one or more second organisms at a second scale larger than the first scale (Fig. 1, page 5, par 2); and
b. apply the prediction function to one or more test organisms at the first scale to generate second scale predicted performance data for the one or more test organisms at the second scale (Fig. 1, page 2, par 3, 4).
Regarding claim 157, Farhan discloses that wherein the prediction function is based at least in part upon a weighted sum of one or more first scale performance variables (Eqn. 1, page 2, par 3), and at least one of the first scale performance variables is based on a combination of two or more measurements of organism performance (statistical modeling) (page 2, par 0).
Regarding claim 158, Farhan discloses that wherein the prediction function incorporates one or more genetic factors (strain) concerning one or more genetic modifications (page 4, par 6).
Farhan teaches that strain is one of the variables that affect the yield (Eq. 1, page 4, par 6). A person skilled in the art would have appreciated that strain is a genetic factor concerning one or more genetic modifications. 
Regarding claim 160, Farhan discloses that wherein the prediction function is generated by training a machine learning model using the first scale performance data and the second scale performance data (page 3, par 4, page 5, par 0).
Regarding claim 162, Farhan discloses that wherein the one or more second organisms are a subset of the one or more first organisms (strain) (page 4, par 6).
Regarding claim 163, Farhan discloses storing further instructions for manufacturing at least one of the one or more test organisms based at least in part upon the second scale predicted performance (page 6, par 0).
Regarding claim 170, Farhan discloses that wherein the first scale performance data for the one or more first organisms represents the output of the first scale statistical model (page 5, par 1).
Farhan teaches that “samples with specific product yields were selected from the small scale data to predict the variable values of their corresponding large scale samples.” (page 5, par 1). Fig. 1 of Farhan shows the flow chart of first scale performance data for the one or more first organisms represents the output of the first scale statistical model. Thus, Farhan teaches that first scale performance data for the one or more first organisms represents the output of the first scale statistical model.
Regarding claim 172, Farhan discloses that wherein the first, second and test organisms are microbes (page 4, par 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. (IEEE, 2013) (Farhan) in view of Kirdar et al. (Biotechnology Progress, 2007, IDS) (Kirdar).
Regarding claim 159, Examiner is not sure whether Tarhan specifically discloses that wherein the prediction function excludes influence by a first candidate outlier organism which, if included in generating the prediction function, would result in a modified prediction function having a leverage metric that fails to satisfy a leverage condition, wherein the modified prediction function incorporates modification by one or more factors into the prediction function.
However, Kirdar teaches that the prediction function excludes influence by a first candidate outlier organism which, if included in generating the prediction function, would result in a modified prediction function having a leverage metric that fails to satisfy a leverage condition, wherein the modified prediction function incorporates modification by one or more factors into the prediction function (page 62, par 4 & 6). At time before the filing it would have been obvious to one of ordinary skill in the art to let the prediction function excludes influence by a first candidate outlier organism which, if included in generating the prediction function, would result in a modified prediction function having a leverage metric that fails to satisfy a leverage condition, wherein the modified prediction function incorporates modification by one or more factors into the prediction function, in order to improve the prediction.
Claim(s) 161 and 171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. (IEEE, 2013) (Farhan).
Regarding claim 161, Tarhan discloses that wherein the first scale is a flask scale and the second scale is a tank scale (page 5, par 2). Since both plate and flask are used for small scale fermentation, it would have been obvious to one of ordinary skill in the art to use plate for small scale fermentation.
Regarding claim 171, Farhan discloses that wherein the first scale performance data for the one or more first organisms represents the output of the first scale statistical model (page 5, par 1), the one or more non-transitory computer-readable media storing further instructions for:
a. comparing predicted performance for the one or more first organisms at the second scale with the second scale performance data (Fig. 4, page 5, par 2).
By comparison, Farhan finds two different errors sources for the total prediction error of the product yield (page 5, par 3). Thus, it would have been obvious to one of ordinary skill in the art to adjust the parameters of the first scale statistical model based at least in part upon the comparison.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
In response to the argument regarding the 112(b) rejection to claim 159 (remark, page 11-12, Although the specification [0015][0016][0084][0088] recite the phrase “leverage metric” and “leverage condition”, the specification does not specifically define the meaning of “leverage metric” and “leverage condition”, which renders the claim unclear and indefinite, since it is not apparent as to what leverage metric” and “leverage condition” is recited in the claim.  
For example, the specification recites “According to embodiments of the disclosure, "leverage" may generally refer to the amount of influence that a strain has on the output of a predictive model ( e.g., the predicted performance), including the effect on error in the predictive ability of the model. According to embodiments of the disclosure, if the leverage metric for the modified prediction function with respect to a first candidate outlier organism satisfies the leverage condition, such embodiments may use the modified prediction function as the prediction function” (par [0016]). Here, the specification only recites the phrase “leverage metric” and “leverage condition” without specifically defining the meaning of the phrases.
The Applicants are respectfully referred to the following excerpt from MPEP:

"§2171 Two Separate Requirements for Claims Under 35 U.S.C. 112, Second
Paragraph:

The second paragraph of 35 U.S.C. 112 is directed to requirements for the claims:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

There are two separate requirements set forth in this paragraph:
		(A)	the claims must set forth the subject matter that applicants regard as their
	invention; and
	(B)	the claims must particularly point out and distinctly define the metes and
bounds of the subject matter that will be protected by the patent grant.

The first requirement is a subjective one because it is dependent on what the
applicants for a patent regard as their invention. The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite - i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process.

The inquiry during examination is patentability of the invention as applicant regards it. If the claims do not particularly point out and distinctly claim that which applicants regard as their invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). If a rejection is based on 35 U.S.C. 112, second paragraph, the examiner
should further explain whether the rejection is based on indefiniteness or on the failure to claim what applicants regard as their invention. Ex parte Ionescu, 222 USPQ 537, 539 Bd. App. 1984)" 

Furthermore:

"§2172   Subject Matter Which Applicants Regard as Their Invention:

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid
infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)."

In this case "the language of the claims is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement", and thus the rejection under 35 U.S.C. 112(b), is appropriate.

Applicant argues that “The rejection of independent claim 156 refers to Farhan, equation 1 and p. 2, para. 3. Equation 1 is a multiple regression equation for predicting the variable yj at a particular scale given independent variables x; at the same scale, not at a different scale, as required by the claims. Thus, Farhan does not teach or suggest the limitations of claim 156 and the claims dependent thereon.” (remark, page 12).
Examiner respectfully disagrees. Farhan teaches that xip in Eq 1 are variables in the bioprocess. xip can be a scale variable. The scale can be small scale or larger scale (Fig. 1, page 2, par 4). Farhan teaches that “the general problem statement that can be defined for the scale-up” in Fig. 1, Eq 3 & 4, “where the subscripts L and S are used for large and small scale data respectively” (page 2, par 4).  Thus, Farhan teaches 
a. access a prediction function, wherein the prediction function is based at least in part upon the relationship of second scale performance data to first scale performance data (Fig. 1, Eqn. 1, page 2, par 3, 4), the first scale performance data is based at least in part upon a first scale statistical model and observed first performance of one or more first organisms at a first scale (page 5, par 1), the first scale statistical model represents organism features at the first scale, and the second scale performance data represents observed second performance of one or more second organisms at a second scale larger than the first scale (Fig. 1, page 5, par 2); and
b. apply the prediction function to one or more test organisms at the first scale to generate second scale predicted performance data for the one or more test organisms at the second scale (Fig. 1, page 2, par 3, 4).

Applicant argues that “Amended claim 158 recites that the “prediction function incorporates one or more genetic factors concerning one or more genetic modifications.” The rejection points to Farhan, p.4, para. 6, for disclosing that “[e]ach sample is composed of around 40 typical bioprocess variables such as strain....” The disclosure of strain as a bioprocess variable, however, does not teach or suggest that a “prediction function incorporates one or more genetic factors concerning one or more genetic modifications,” as required by the amended claim.” (remark, page 12).
This argument is not persuasive. Farhan teaches that strain is one of the variables that affect the yield (Eq. 1, page 4, par 6). A person skilled in the art would have appreciated that strain is a genetic factor concerning one or more genetic modifications. 

Applicant argues that “New claims 170 and 171 specify that the “first scale performance data for the one or more first organisms represents the output of the first scale statistical model.” (Support may be found at least in withdrawn claim 151.) Farhan does not appear to teach or suggest at least these limitations of new claims 170-171.” (remark, page 13, par 1).
Examiner respectfully disagrees. Farhan teaches that “samples with specific product yields were selected from the small scale data to predict the variable values of their corresponding large scale samples.” (page 5, par 1). Fig. 1 of Farhan shows the flow chart of first scale performance data for the one or more first organisms represents the output of the first scale statistical model. Thus, Farhan teaches that first scale performance data for the one or more first organisms represents the output of the first scale statistical model.

Applicant argues that “New claim 171 also recites: 
a. comparing predicted performance for the one or more first organisms at the second scale with the second scale performance data; and
b. adjusting parameters of the first scale statistical model based at least in part upon the comparison.
Farhan does not teach or suggest these limitations.” (remark, page 13, par 2).
This argument is not persuasive. Farhan discloses that wherein the first scale performance data for the one or more first organisms represents the output of the first scale statistical model (page 5, par 1), the one or more non-transitory computer-readable media storing further instructions for:
a. comparing predicted performance for the one or more first organisms at the second scale with the second scale performance data (Fig. 4, page 5, par 2).
By comparison, Farhan finds two different errors sources for the total prediction error of the product yield (page 5, par 3). Thus, it would have been obvious to one of ordinary skill in the art to adjust the parameters of the first scale statistical model based at least in part upon the comparison.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797